Feby Ist 1743 Filed and Allowed Court to be held on Saturday the 401 Ins* ten A Clock A: M
And the respond* comes into Court, and for Plea saith, that there never was any such agreement made between the Appell* and respondent, as is alledged in the Appell*3 Libel, neither did the the (sic) sd David Powers perform his Duty as a Mariner, on board sd Vessel, to the Time of her being Lost, and was no ways instrumental in sd saving sd Vessel and Cargoe, but did really desert and Leave sa Vessel, a considerable Time, before her being Lost as afores4 and therefore by the Law Marine the sd David Powers hath forfeited his Wages and of this the Respond* prays Judgement etc.
J. Honyman Advo pro R*3 Libel Johnson a Dyre
*249Elisha Johnson in Court on Oath declared that In or about the 26th July 1742 he Agreed with Cap* Charles Dyre for the monthly wages of four Pounds for his Serv* Named David Powers to Proceed to the West Indies and back again
Johnson a Dyre
Colony of Rhode Island etc. Curia Admiralitatis At a Court of Vice Admiralty held at Newport in the Colony Afores4 on Saturday the 4th february A D 1743/4 at ten a Clock A. M. Before the Honble Leonard Lockman Esqr Judge of s4 Court, The Court being Open’d the Libel and citation read the Pleas on both sides being heard and Considered I Decree that Cap* Dyre pay the Wages of said Serv* from the time of the Agreement until the is* of May the Supposed time of his Desertion at £4 per Month wch was the sum agreed on as Appears by Cap* Johnsons Oath together with the Costs of this Court.
At which time, Mr Honeyman Adv* for the Respond* pray’d an Appeal wcb was Granted, he Complying wth the Law in that Case, which is to give bond for prosecution within ten days from the date hereof